DETAILED ACTION
Claims 1-20 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under US PRO 63/000451 filed on 3/26/2020.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The totality of limitations overcome any prior art or reasonable combination of art. The closest prior arts are the An Reference (US 2020/0021822 A1) and the Chen Reference (US 2021/0084295 A1).

An relates to an image filtering method and apparatus, where the method includes determining a filter coefficient of a chroma filter based on a filter coefficient of a luma filter, where the luma filter and the chroma filter are respectively applied to perform filtering processing on luma samples and chroma samples of a to-be-processed image, all filter coefficients of the luma filter present a first geometric distribution, all filter coefficients of the chroma filter present a second geometric distribution, the first geometric distribution and the second geometric distribution are similar shapes, and a filter coefficient of the chroma filter at an edge of the second geometric distribution is calculated using one or more filter coefficients of the luma filter at an edge of the first geometric distribution, and respectively performing filtering processing on the luma samples and the chroma samples using the luma filter and the chroma filter (see An Abstract).
Chen teaches cross-color loop-filter processing of reconstructed video where a sum of filter coefficients for each of one or more candidate cross-color loop filters is constrained to be a fixed value. One or more syntax elements indicating a value related to a total number of candidate filters in a filter set are signaled or parsed in the APS. In FIG. 2A, the ALF processing is performed after respective SAO (210, 212 and 214). In a conventional video coding system, only ALF Luma 220 and ALF Chroma 230 are used. In JVET-O0636, two additional ALF filters, i.e., CC ALF Cb 222 and CC ALF Cr 224 are used to derive adjustment signals to add to ALF processed Cb and Cr using adders 240 and 242 respectively (see Chen Abstract, [0008], and Fig.2a).

The following is an examiner's statement of reasons for allowance: neither An, Chen, nor other relevant art or combination of relevant art, teaches a non-transitory CRM, an apparatus and a method comprising: -6-Application No.: 17/214,126 Attorney Docket No.: 12852.0481-00000 filtering a luma sample using a first filter in a video coding process, wherein the first filter is an N-tap XxY cross-shape loop filter, wherein N, X, and Y are integers, and the first filter has a total of N-taps where N = X + Y- 1; filtering a chroma sample associated with the luma sample using a second filter in the video coding process; determining, based on the filtered luma sample, a residual correction value corresponding to the chroma sample; and determining a corrected chroma sample based on the residual correction value and the filtered chroma sample.

The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.

Therefore, the independent claims 1, 12, 20 are allowed. Claims 2-11 and 13-19 are allowable as they are dependent off the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIR SHAHNAMI/
Primary Examiner, Art Unit 2483